Name: 2005/947/EC: Commission Decision of 23 December 2005 on the continuation in the year 2006 of Community comparative trials and tests on seeds and propagating material of Agrostis spp., D. glomerata L., Festuca spp., Lolium spp., Phleum spp., Poa spp. including mixtures and Asparagus officinalis under Council Directives 66/401/EEC and 2002/55/EC started in 2005 (Text with EEA relevance)
 Type: Decision
 Subject Matter: research and intellectual property;  plant product;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2005-12-24; 2006-12-12

 24.12.2005 EN Official Journal of the European Union L 342/103 COMMISSION DECISION of 23 December 2005 on the continuation in the year 2006 of Community comparative trials and tests on seeds and propagating material of Agrostis spp., D. glomerata L., Festuca spp., Lolium spp., Phleum spp., Poa spp. including mixtures and Asparagus officinalis under Council Directives 66/401/EEC and 2002/55/EC started in 2005 (Text with EEA relevance) (2005/947/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (2), Having regard to Commission Decision 2005/5/EC of 27 December 2004 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants of agricultural and vegetable species and vine under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC for the years 2005 to 2009 (3), and in particular Article 3 thereof, Whereas: (1) Decision 2005/5/EC sets out the arrangements for the comparative trials and tests to be carried out under Council Directives 66/401/EEC and 2002/55/EC as regards Agrostis spp., D. glomerata L., Festuca spp., Lolium spp., Phleum spp., Poa spp. including mixtures and Asparagus officinalis from 2005 to 2009. (2) Tests and trials carried out in 2005 should be continued in 2006, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2005 on seeds and propagating material of Agrostis spp., D. glomerata L., Festuca spp., Lolium spp., Phleum spp., Poa spp. including mixtures and Asparagus officinalis shall be continued in 2006 in accordance with Decision 2005/5/EC. Done at Brussels, 23 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Directive 2004/117/EC. (3) OJ L 2, 5.1.2005, p. 12.